Citation Nr: 0835069	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the jaw and tongue.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to 
November 1957.  Further, the record reflects he had 
additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied a claim of 
service connection for "residuals of head injury, lower jaw 
and tongue injury" and denied an application to reopen a 
finally denied claim of service connection for headaches.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision (NOD), VA must respond 
by explaining the basis for the decision to the veteran in an 
SOC, and finally the veteran, after receiving adequate notice 
of the basis of the decision, must complete the process by 
stating his or her argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In February 2003, the Board denied a claim of service 
connection for recurrent headaches, claimed by the veteran as 
residuals of a head injury.  His claim was based upon an 
injury that occurred while a member of the National Guard in 
February 1977.  In that decision, the Board specifically held 
that the evidence of record "do[es] not support the 
veteran's account of the purported head injury."

In a VA Form 21-4138 filing received in August 2003, the 
veteran submitted a claim of service connection for "head 
injury residuals, lower jaw injury and tongue, headache 
secondary to trauma to jaw and ears previously denied."  He 
maintains that his headache disorder stems from a head 
injury.  See VA Form 9 received in March 2005.  He has 
recently asserted additional disability, in the form of 
anxiety, mood swings, pain and deprivation of sleep, as a 
result of this injury.  See VA Form 21-4138 received December 
2007.

In adjudicating the issue of "residuals of head injury, 
lower jaw and tongue injury" in the February 2005 SOC, the 
RO limited the issue to the absence of current disability of 
the "jaw or tongue."  The RO made no mention of a 
generalized head disability.  This is consistent with the 
Appellant's Brief, dated September 2008, which noted that the 
veteran reopened his headache claim in August 2003 and 
"added lower jaw injury and tongue secondary to trauma."  

Notably, the RO sent the veteran a letter in April 2008 
initiating a claim of service connection for anxiety, mood 
swings and sleep deprivation.

In the context of finally decided claims, the Board notes 
that, in certain circumstances, a new claim can be raised 
with the submission of a diagnosis not previously considered.  
See Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008).  
The headache disorder claim is clearly subject to a prior 
final denial, and the RO has appropriately initiated a claim 
of service connection for anxiety, mood swings and sleep 
deprivation which was not directly addressed in the Board's 
February 2003 denial.  However, the RO's phrasing of the 
issue on appeal as "residuals of head injury, lower jaw and 
tongue injury" confuses the nature of the claim being raised 
by the veteran, and the Board has rephrased this issue on the 
title page to limit the appeal to the claimed lower jaw and 
tongue injury adjudicated in the February 2005 SOC.  

As indicated above, whether by adjudication of the headache 
disorder claim below, or the future adjudication of the 
anxiety, mood swings and sleep deprivation, all of the 
veteran's contentions regarding potential head trauma 
residuals are being addressed in an adjudicative action.


FINDINGS OF FACT

1.  The veteran does not manifest any current injury 
residuals of the jaw or tongue.

2.  A February 2003 Board decision denied a claim of 
entitlement to service connection for recurrent headaches on 
the basis that the veteran's recurrent headaches were not 
shown to have had its onset in service or related to an event 
during active service or INACDTURA service.

3.  Evidence received since the Board's February 2003 
decision, which denied a claim of entitlement to service 
connection for recurrent headaches, is cumulative of other 
evidence of record and/or not material to the basis for the 
prior final denial.


CONCLUSIONS OF LAW

1.  Service connection for residuals of injury to the jaw and 
tongue is not warranted.  38 U.S.C.A. §§ 101(24), 105, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2007).

2.  The Board's February 2003 decision, which denied a claim 
of entitlement to service connection for recurrent headaches, 
is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2007).

3.  New and material evidence has not been received since the 
Board's February 2003 decision that denied entitlement to 
service connection for recurrent headaches and that claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In the absence of proof of a 
current disability, there can be no valid claim.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training (INACDUTRA) during which 
the veteran was disabled from an injury incurred in the line 
of duty.  38 C.F.R. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  INACDUTRA includes duty prescribed for 
the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes 
the National Guard of the United States.  38 U.S.C.A. 
§ 101(26), (27).  Duty, other than full-time duty, performed 
by a member of the National Guard of any State, is considered 
to be INACDUTRA.  38 C.F.R. § 3.6(d)(4).

A service department finding that injury, disease or death 
occurred in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§ 3.1(m).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Residuals of injury to the jaw and tongue

The record clearly reflects that the veteran incurred an 
INACDUTRA line of duty (LOD) injury on February 20, 1977.  
The LOD determination by the ARNG indicated that the veteran 
slipped while dismounting an M113 Armored Personnel Carrier 
"causing injury to his jaw and tongue."  This finding of 
fact in entirely consistent with the statement by the veteran 
himself wherein he reported falling after losing his footing, 
striking his "chin," and subsequently feeling dizzy, 
noticing bleeding from his mouth, and not feeling very good.  
He was taken to Mercy Hospital for treatment.  One witness 
had observed the veteran striking his "chin" with bleeding 
from his mouth.  He assisted the veteran to his feet, and 
arranged for his treatment.  Similarly, the veteran's squad 
leader noticed the veteran bleeding from his mouth and 
arranged for his treatment.

A service medical entry, dated February 20, 1977, indicated 
that the veteran received emergency room treatment at Mercy 
Municipal Hospital based upon a diagnosis of "Contusions to 
jaw, and abrasions of the tongue."  His treatment consisted 
of a cleaning of abrasions and ear canals, and packing of the 
tongue with gauze.

The veteran underwent a VA dental and oral examination in 
December 2007 to determine whether he manifests any current 
residual disability to the jaw or tongue related to his 
INACDUTRA injury.  Other than his claimed residual headaches, 
he denied a specific history of dental trauma, mandibular 
fracture or jaw dysfunction.  

Following physical and x-ray examination, the examiner 
offered a diagnosis of generalized chronic adult 
periodontitis, moderate to advanced.  The examiner also 
provided the following comment:

There is no evidence of temporomandibular disorder 
or joint arthropathies.  There is no evidence of 
jaw contusions and/or tongue abrasions since both 
of these, by the nature of the injury, would have 
resolved (healed) within two weeks of the injury.  
No teeth were reported as avulsed, fractured or 
injured, and there is no evidence of this from the 
exam.

The Board must find that, overall, the December 2007 VA 
examination report provides strong probative evidence against 
this claim, failing to indicate any current disability of the 
jaw or tongue.

While the veteran is competent to say that he has pain or 
numbness in his jaw and tongue, he is not competent to find 
that this disability related to an injury many years ago.  
The Board must find that the VA examination provides highly 
probative evidence against any connection between the current 
problems and service. 

Significantly, the veteran has not submitted any medical 
evidence showing that he currently has residual disability of 
the jaw or tongue.  The Board's review of the post-service 
medical records discloses no competent evidence, either in 
the form of a diagnosis or opinion, that the veteran 
currently manifests any residual injury to the jaw or tongue 
as a result of the February 1977 INACDUTRA injury.  Thus, the 
post-service medical records provide highly probative 
evidence against the veteran's claim, outweighing his lay 
statements.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain any competent evidence that the veteran manifests any 
current injury residuals to the jaw or tongue.  In fact, it 
provides evidence against such a finding, indicating 
abrasions that completely healed and are no longer problems 
at all.

Quite simply, the record does not contain any competent 
evidence that the veteran manifests any current injury 
residuals to the jaw or tongue.  As such, his service 
connection claim must be denied.  Boyer v. West, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Headaches

In a February 2003 decision, the Board denied a claim of 
entitlement to service connection for recurrent headaches.  
When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  In this 
case, the veteran did not appeal the Board's decision.  
Rather, he filed a Motion for Reconsideration which the Board 
denied in July 2003.  The Board's February 2003 decision, 
therefore, is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

For claims to reopen filed after August 2001, as here, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

In the February 2003 decision, the Board denied the veteran's 
claim of entitlement of service connection for recurrent 
headaches on the basis that the veteran's recurrent headaches 
were not shown to have had its onset in service or related to 
an event during active service or INACDUTRA service.

Evidence before the Board in February 2003 included the 
veteran's service medical records for his period of active 
service from August 1956 to November 1957, his February 1977 
LOD determination from the National Guard, various VA medical 
records covering a period from 1993 to 2001, an August 2001 
statement from a VA clinician, a lay statement from the 
veteran's former platoon sergeant, a transcript of the 
veteran's personal hearing before the RO in May 2001, and 
written statements submitted by the veteran.

Briefly summarized, the veteran contended before the Board in 
February 2003 that he had recurrent headaches due to a head 
injury during his INACDUTRA service in February 1977 when he 
fell from an armored personnel carrier, struck his head, and 
was rendered unconscious.  He described to one VA clinician 
that the injury caused bleeding from his ears.  He testified 
before the RO that he regained consciousness while lying in 
an ambulance, but that he nonetheless drove himself to the 
hospital as his superior refused to take him.  

The Board found that the veteran's service medical records 
for his period of active service from August 1956 to November 
1957 were negative for a chronic headache disorder.  His ARNG 
records in February 1977 showed that he struck his chin while 
dismounting an armored personnel carrier, sustaining 
contusions to his jaw and abrasions of the tongue.  However, 
the Board found that nothing in those records indicated that 
the veteran struck his head, or that he was unconscious 
following this fall, or that he was treated for complaints of 
headaches.

The Board further found that the veteran's post-service 
medical records included his reports of head injuries after 
falling of a car in 1960, and falling off a ladder in 
November 1993.  He was diagnosed with tension headaches 
beginning in January 1993.  A computed tomography (CT) scan 
in December 1993 was significant for mild atrophy in the 
temporal lobes bilaterally, but otherwise resulted in an 
impression of a negative study.  Skull X-rays taken that same 
month were also normal.  A CT scan of the head in December 
1996 revealed evidence of mild to moderate diffused cerebral 
atrophy and ventricular dilatation. 

Additional evidence included an August 2001 statement from a 
VA clinician who had reviewed the case at the veteran's 
request.  This clinician noted that the veteran had recurrent 
headaches, and that he had had several incidents of trauma to 
the head after or since 1960, 1977, 1993, and 1995.  Further, 
it was noted that several tests revealed no traumatic 
intracranial pathology.  However, it was also noted that a 
lumbar spine X-ray examination revealed significant diffuse 
hypertrophic bony changes that could be associated from 
previous injuries.  The clinician stated that since these 
changes were seen on the lumbar spine, it was possible that 
similar changes occurred in the cervical spine that could be 
provoking the headaches.  Finally, the clinician stated that 
the headaches had unknown cause, "but brought up by cervical 
spine hypertrophic bone and soft tissue changes due to 
previous falls on his head."

In deciding the case, the Board found that the veteran's 
account of a head injury and loss of consciousness at the 
time of his February 1977 ACDUTRA injury were contrary to the 
documentary evidence of record, and outweighed by the 
contemporaneous service records.  The Board further found 
that the August 2001 clinician's opinion was not based on an 
accurate history and held no evidentiary value due to its 
speculatory nature.  See West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); see also Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).

Non-duplicative medical evidence of record since the Board's 
February 2003 decision includes VA clinical records and a VA 
examination report dated December 2007.  

Importantly, no medical professional opined as to an 
association between the veteran's current headache disorder 
and his active service or his February 1977 INACDUTRA 
service.  Rather, the records confirm a diagnosis of muscular 
contraction/tension headaches and indicate hypertension as a 
possible cause.  In August 2003, a VA physician declined the 
veteran's request to provide an opinion that his headaches 
are related to his 1977 INACDUTRA accident explaining that 
hypertension could be a possible cause.  Overall, this 
evidence is not material to the basis for the prior final 
denial.

The veteran has also provided additional statements to the 
record.  He states that he landed "head first" after 
falling from the armored personnel carrier, was "knocked for 
awhile," and was taken by ambulance to the emergency room 
for treatment wherein he was "disoriented, had terrible 
headache."  

These statements are essentially reiterations of his previous 
allegations of injury considered, and rejected, by the Board 
in February 2003.  Therefore, his statements do not 
constitute "new" evidence.  To the extent that such 
statements could be deemed "new," they are not material.  
See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).

As new and material evidence has not been received with 
regard to the veteran's application to reopen, his claim for 
service connection for recurrent headaches may not be 
reopened.  The benefit of the doubt rule does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

A pre-adjudicatory RO letter dated September 2003 advised the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Of importance, he was advised of his 
need to establish that he had a "current physical" 
disability, and that medical evidence, including a VA 
examination, could establish this factor.  He was advised of 
his need to show that "[t]here is a relationship between 
your current disability and an injury, disease, or event in 
military service.  Medical records or medical opinions 
usually show this relationship."  Furthermore, the veteran 
was advised that the new and material evidence standard 
applied to his headache disorder claim, was provided a 
definition of what evidence constitutes new and material 
evidence, and notified that reopening the claim required 
"new and material evidence to show that the condition was 
incurred in or aggravated by your active military service."  

A post-adjudicatory RO letter in November 2007 more 
specifically informed the veteran that "[y]our claim for 
headaches was previously denied because there was no evidence 
that this condition occurred in or was caused by service.  
Therefore, the evidence you submit must relate to this 
fact."  This letter also advised the veteran of the criteria 
used in establishing an initial disability rating and 
effective date of award, should service connection be 
granted, and requested him to submit all evidence in his 
possession pertinent to his claims.

The Board finds that the September 2003 and November 2007 
notices provided to the veteran substantially comply with the 
VCAA notice requirements.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Any potential timing 
deficiencies were cured with readjudication of the claims in 
the April 2008 supplemental statement of the case (SSOC).  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any notice deficiencies 
that may have occurred in this case would have resulted in 
harmless error.  The veteran's notices have clearly advised 
him that the evidence must show the existence of a current 
disability, and he had ample opportunity to present such 
evidence.  Additionally, VA attempted to substantiate his 
allegations by providing him a VA examination.  Importantly, 
the veteran's actions in seeking medical opinion from his 
treating physician in August 2003 shows his actual knowledge 
of the evidence required for both reopening and 
substantiating on the merits his headache disorder claim.  
Accordingly, the record affirmatively shows that no notice 
errors have occurred which have affected the essential 
fairness of the adjudications.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008).

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records, and service medical records were previously 
associated with the claims folder.  The veteran has not 
authorized VA to obtain any private medical records on his 
behalf. 

The veteran was afforded a VA medical examination in December 
2007 to determine whether he manifested any current residual 
disability of the jaw and tongue.  As the application to 
reopen a claim for recurrent headaches is denied, VA has no 
duty to obtain medical opinion on this claim.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  Based on the evidence, there is no 
basis to find that a VA examination would provide a basis to 
grant any of the claims before the Board at this time. 

Significantly, the veteran and his representative in this 
case have not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claims.

ORDER

Service connection for residuals of injury to the jaw and 
tongue is denied.

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for headaches, 
the application to reopen is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


